     Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 1 of 19 PageID #:186




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DAVID HAYES, individually and on behalf
of all others similarly situated,
                                                        Case No. 1:19-cv-05626
        Plaintiff,

v.                                                      Honorable Judge Robert M. Dow, Jr.


GENERAL MILLS, INC. and GENERAL
MILLS SALES, INC.,

        Defendants.


          PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
          PURSUANT TO FED. R. CIV. P. 12(b)(1) AND FED. R. CIV. P. 12(b)(6)

        Now comes the Plaintiff, DAVID HAYES (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through his attorneys, and for his response to Defendants’,

GENERAL MILLS, INC. and GENERAL MILLS SALES, INC. (“Defendants”), Motion to

Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6), Plaintiff states as follows:

I.      INTRODUCTION

        Plaintiff filed his First Amended Class Action Complaint (the “FAC”) on October 8, 2019

(Doc. #20). Plaintiff’s FAC describes Defendants’ widespread, intentional scheme to defraud their

customers by selling products with affirmative statements claiming the products contain “No

artificial flavors.” Plaintiff alleges the fruit flavors of Defendants’ products are in fact artificial,

due to Defendants’ inclusion of DL-Malic Acid. Defendants filed their Motion to Dismiss (Doc.

#23) Pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6) and its accompanying

Memorandum of Law in Support (Doc. #25) (the “MTD”) on November 7, 2019.
      Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 2 of 19 PageID #:187




        Defendants’ MTD argues that Plaintiff’s FAC should be dismissed for three reasons: (1)

Defendants assert that DL-Malic Acid does not function as a flavor in their products; (2)

Defendants assert that Plaintiff’s claims are preempted to the extent that they conflict with federal

law; and (3) Defendants assert that Plaintiff does not have standing to seek injunctive relief. As

Plaintiff will demonstrate, each of Defendants’ arguments fails and their MTD should be denied

with prejudice.

        To begin with, Defendants’ arguments ask the Court to determine issues of disputed fact,

which is inappropriate for a motion to dismiss. In addition, Defendants’ arguments pertaining to

DL-Malic Acid are scientifically incorrect and misstate the basis of Plaintiff’s claims. Finally,

Defendants’ arguments that Plaintiff does not have standing to seek an injunction are erroneous,

as Defendants’ conduct will harm members of the putative class and the public if allowed to

continue.

II.     ARGUMENT

        A.        DEFENDANTS’ ARGUMENTS ARE INAPPROPRIATE FOR A MOTION
                  TO DISMISS.

        To survive a motion to dismiss, the complaint must “state a claim to relief that is plausible

on its face.” Roberts v. City of Chicago, 817 F.3d 561, 564 (7th Cir. 2016), quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        In this case, the FAC pleads factual content that allows the court to draw the reasonable

inference that Defendants are liable for the misconduct alleged. First, the FAC explains in detail

what the Federal Food, Drug, and Cosmetic Act (“FFDCA”), 21 C.F.R § 101.22, et seq., the Illinois

Food, Drug, and Cosmetic Act (“IFDCA”), 410 ILCS 620/21, et seq., and the Illinois Consumer

                                                 2
    Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 3 of 19 PageID #:188




Fraud and Deceptive Businesses Practices Act (“ICFA”), 815 ILCS 505/1, et seq., require of food

manufacturers. FAC ⁋⁋ 17, 30-31, 36-37, 40-43. Second, the FAC explains the intricate chemical

nature of fruit flavors. FAC ⁋⁋ 18-26. Third, the FAC explains in detail how Defendants’ inclusion

of DL-Malic Acid in their products violates the FFDCA and the IFDCA. Defendants’ violations

of the FFDCA and IFDCA form the basis of Plaintiff’s allegations that Defendants violated the

ICFA (FAC, Count I), committed common law fraud (Count II), were unjustly enriched (Count

III), and breached express warranties (Count IV). The FAC further explains how Defendants

committed these violations, by including the false statement on their products’ packaging that their

products contain “No artificial flavors.” FAC ⁋⁋ 27-29, 32-35, 44-55, 74-80. The facts pled by

Plaintiff in the FAC are sufficient to allow this Court to draw the reasonable inference that

Defendants are liable for violations of the ICFA, common law fraud, unjust enrichment, and breach

of express warranties, by including artificial DL-Malic Acid in their fruit flavored products and

advertising those products as containing No artificial flavors.” FAC ⁋⁋ 9-54.

       All of Defendants’ arguments in their MTD ignore the well-pled facts in the FAC and assert

scientifically incorrect claims regarding how artificial DL-Malic Acid functions in their products.

Defendants’ MTD, at p. 2. At the very least, the issues raised by Defendants’ arguments are issues

of fact to be decided by the trier of fact and are inappropriate for a motion to dismiss. However, as

Plaintiff explains below, Defendants factual claims are erroneous and their arguments should be

denied with prejudice.

       B.      PLAINTIFF HAS PROPERLY ALLEGED THAT DEFENDANTS’
               PRODUCTS CONTAIN ARTIFICIAL FRUIT FLAVORS.

       Defendant’s argue that Plaintiff’s FAC fails because Plaintiff does not plausibly allege that

the Malic Acid in their Fruit Flavored Snacks functions as a flavor. Defendants’ MTD, at p. 4.

However, Plaintiff has clearly alleged how the fruit flavors of their products are artificial.

                                                  3
    Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 4 of 19 PageID #:189




       The issue is not whether Malic Acid itself is or is not a flavor, because Malic Acid is a

component of flavors which are much more complex than a single ingredient. Rather, the real issue

in this case is whether Defendants’ fruit flavored products contain artificial flavors because they

include artificial DL-Malic Acid. In the end, all of these issues are issues of fact to be decided by

the trier of fact and are inappropriate for a motion to dismiss.

       First, the FAC identifies the specific fruit flavors of Defendant’s products. FAC ¶¶ 9, 40-

41. Under the FFDCA, a primary flavor identified on the front of a food product label is referred

to as a “characterizing flavor.” 21 C.F.R. § 101.22; FAC ¶ 40. The FFDCA further defines a

“characterizing flavor” as a flavor identified by “…labeling, or advertising of a food [making] any

direct or indirect representations with respect to the primary recognizable flavor, by word, vignette,

e.g., depiction of a fruit or other means.” 21 C.F.R. § 101.22(i); FAC ¶ 41. In this case, Plaintiff

has alleged that the flavors of Defendants’ products are the fruits depicted on those products’

labels. Plaintiff has alleged that Defendants label their products’ flavors as fruit and use pictures

of apples, pears, strawberries, grapes and other fruits to depict those fruit flavors. FAC ¶¶ 9, 44.

       Second, the FAC explains and defines “flavor,” as it relates to the allegations in this case.

FAC ¶¶ 17-26. A flavor is a substance, the function of which is to impart taste. See 21 C.F.R. §

101.22(a)(1) and (3); FAC ¶ 17. Taste is the combination of sensations arising from specialized

receptor cells located in the mouth. See Gary Reineccius, Flavor Chemistry and Technology § 1.2

(2d ed. 2005), attached hereto as Exhibit 1; FAC ¶ 18. Taste can be defined as sensations of sweet,

sour, salty, bitter, and umami. However, limiting taste to five categories suggests that taste is

simple, although it is not. See Exhibit 1; FAC ¶ 18. For example, the sour taste includes the

sourness of vinegar (containing Acetic Acid), sour milk (containing Lactic Acid), lemons

(containing Citric Acid), apples (containing Malic Acid), and wines (containing Tartaric Acid).



                                                  4
    Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 5 of 19 PageID #:190




See Exhibit 1; FAC ¶ 18. Each of those acids is responsible for certain unique sensory

characteristics of sourness. Exhibit 1; FAC ¶ 18. Fruit flavors are the sum of the interaction

between sugars, acids, lipids, and a blend of volatile compounds. See Y.H. Hui, et al., Handbook

of Fruit and Vegetable Flavors, p. 693 (2010), attached hereto as Exhibit 2; FAC ¶ 19. The content

of sugars in fruits, mainly glucose and fructose, and the sugars’ ratio to the content of acids in the

fruits, such as Malic Acid, determine the sweetness of the fruits. See Exhibit 2; FAC ¶ 19.

       In this case, the characterizing fruit flavors of Defendants’ products must be determined

based upon the chemical combinations of acids and sugars, because those chemical combinations

create the unique taste sensations of sweetness and sourness that are the specific characterizing

fruit flavors of Defendants’ products. See Exhibit 1; Exhibit 2; FAC ¶¶ 17-26. It is important to

note that the presence of Malic Acid in fruits is associated with two of the five taste sensations,

sweetness and sourness, which are the main taste sensations of Defendants’ products. See Exhibit

1; Exhibit 2; FAC ¶¶ 17-26. Defendant cannot reasonably claim that the characterizing apple, pear,

strawberry, and grape flavors of the products at issue are salty, bitter, or umami, nor has Plaintiff

made any allegations in his FAC that could be construed as such.

       Third, the allegations in the FAC explain and define Malic Acid. FAC ¶¶ 20-22. Malic

Acid (molecular formula C4H6O5) is the common name for 1-hydroxy-1, 2-ethanedicarboxylic

acid. Malic Acid has two isomers, or different arrangements of atoms in the molecule, which are

known as L-Malic Acid and D-Malic Acid. 21 C.F.R. § 184.1069; FAC ¶ 20. L-Malic Acid occurs

naturally in various fruits. 21 C.F.R. § 184.1069 (emphasis added); FAC ¶ 20. D-Malic Acid does

not occur naturally. 21 C.F.R. § 184.1069 (emphasis added); FAC ¶ 20.

       D-Malic Acid is most commonly found as a racemic mixture, DL-Malic Acid, which is

commercially made from petroleum products and is thus artificial. FAC ¶ 20. An isomer is a



                                                  5
    Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 6 of 19 PageID #:191




molecule sharing the same atomic make-up as another molecule but differing in structural

arrangements. See Dan Chong and Jonathan Mooney, Chirality and Stereoisomers (2019)1; FAC

¶ 21. Stereoisomers contain different types of isomers, each with distinct characteristics that

separate each other as different chemical entities with different chemical properties. Id.; FAC ¶ 21.

Stereoisomers differ from each other by spatial arrangement, meaning different atomic particles

and molecules are situated differently in any three-dimensional direction, by even one degree. Id.;

FAC ¶ 21. An enantiomer is a type of stereoisomer that is a mirror-image and cannot be

superimposed. Id.; FAC ¶ 21. It can be helpful to think of enantiomers as right-hand and left-hand

versions of the same molecular formula. FAC ¶ 21. D-Malic Acid and L-Malic Acid are

enantiomers. FAC ¶ 21. In this case, the D-Malic Acid in Defendants’ products was not created by

nature; it is an artificial “right-handed” version of the natural L-Malic Acid found in the natural

fruits Defendants’ claim are the characterizing flavors of their products. See 21 C.F.R. § 184.1069;

FAC ¶¶ 20-22. Furthermore, at least some portion of the L-Malic Acid in Defendants’ products

was created artificially because D-Malic Acid is created in a racemic mixture, or a 50/50

combination, with L-Malic Acid. FAC ¶ 21.

       Fourth, the FAC explains how Malic Acid functions in fruit flavors. FAC ¶¶ 23-29.

Sweetness and tartness are important contributors to the states and flavor perception of fruit juices.

See Exhibit 2; FAC ¶ 23. Organic acids, such as malic acid in apples and pears, and tartaric and

malic acid in grapes, contribute to the tartness of the fruits’ juices. See Exhibit 2; FAC ¶ 23. The

sugar to acid ratios have a great impact on the perceived sweetness and tartness of fruit juices, as

well as their flavor perception, balance, and overall consumer acceptability. See Exhibit 2



1

https://chem.libretexts.org/Bookshelves/Organic_Chemistry/Supplemental_Modules_(Organic_Chemistr
y)/Chirality/Chirality_and_Stereoisomers

                                                  6
    Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 7 of 19 PageID #:192




(emphasis added); FAC ¶ 23. Malic Acid is a key organic acid in the flavors of many fruits, as

evidenced by its high concentration in those fruits. FAC ¶ 24. The FAC includes two charts from

two different scientific sources that list the concentrations of Malic Acid in more than two dozen

fruits. See Robert Walker and Franco Famiani, Horticultural Reviews, Organic Acids in Fruits,

(Vol. 45, Ch. 8 2018), attached hereto as Exhibit 3; Daniel Sortwell and Anne Woo, Improving the

Flavor of Fruit Products with Acidulants, p. 1 (1996), attached hereto as Exhibit 4; FAC ¶ 24. In

this case, Malic Acid’s heavy influence on the flavor perception of the characterizing fruit flavors

of Defendants’ products is evidenced by the high concentration of Malic Acid found in the natural

versions of the fruits. See Exhibit 3; Exhibit 4; FAC ¶ 24. For example, Mott’s Original Assorted

Fruit Snacks has pictures of apples on the box and ninety-five percent (95%) of the organic acid

content of apples is natural L-Malic Acid. See Exhibit 4; FAC ⁋⁋ 24.

       Again, it is important to note that the presence of Malic Acid in fruits is associated with

two of the five taste sensations, sweetness and sourness, which are the main taste sensations of

Defendants’ products. See Exhibit 3; Exhibit 4; FAC ¶¶ 17-26. Therefore, when consumers put

any of the products listed in the FAC in their mouths, the specialized receptor cells on their tongues

will detect DL-Malic Acid in a combination with sugar, which will create the sweet and sour taste

sensations fundamental to the characterizing fruit flavors of Defendants’ products. See Exhibit 1,

which defines taste sensations; Exhibit 2, which explains that Malic Acid combines with sugar to

create the sweetness and tartness of fruit juices; FAC ¶¶ 17-26.

       Finally, the FAC alleges how Defendants’ illegally and fraudulently labeled their products.

FAC ¶¶ 27-45. The Federal regulations provide that if food products contain any artificial flavor

that simulates, resembles, or reinforces the characterizing flavor, then the name of the

characterizing flavor “shall be accompanied by the word(s) ‘artificial’ or ‘artificially flavored’…



                                                  7
    Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 8 of 19 PageID #:193




e.g., ‘artificial vanilla’, ‘artificially flavored strawberry’, or ‘grape artificially flavored.’” 21

C.F.R. § 101.22(i)(2); FAC ¶ 42. The IFDCA incorporates all food additive regulations of the

Federal Food, Drug, and Cosmetic Act. 410 ILCS 620/21(d); FAC ¶ 30. Under the IFDCA, a food

is misbranded if its labeling is false or misleading in any way, including if it contains any artificial

flavoring, coloring, or chemical preservative, unless it bears labeling stating that fact. 410 ILCS

620/11(a)(k); FAC ¶ 43.

        Under the FFDCA, artificial flavor is defined as “any substance, the function of which is

to impart flavor, which is not derived from a spice, fruit or fruit juice, vegetable or vegetable juice,

edible yeast, herb, bark, bud, root, leaf or similar plant material, meat, fish, poultry, eggs, dairy

products, or fermentation products thereof.” 21 C.F.R § 101.22(a)(1); FAC ¶ 31. A combination

of sugar and DL-Malic Acid in a ratio resembling a fruit flavor cannot be derived from a spice,

fruit or fruit juice, vegetable or vegetable juice, edible yeast, herb, bark, bud, root, leaf or similar

plant material, meat, fish, poultry, eggs, dairy products, or fermentation products thereof. FAC ¶

33. In this case, the combination of sugars and artificial DL-Malic Acid in Defendants’ products

is engineered to resemble the natural ratio of sugars and natural L-Malic Acid that make up the

natural flavor of the characterizing fruit of Defendants’ products. FAC ¶¶ 17-45. The natural flavor

of the fruits in controversy is dependent on a specific ratio of sugar and L-Malic Acid, while

Defendants’ flavors depend upon a ratio of sugar and DL-Malic Acid. FAC ¶ 45.

        The true flavors of Defendants’ products are not pear, apple, strawberry, grape, or other

fruits; rather, the characterizing flavors of Defendants’ products are artificial DL-Malic Acid,

sugar, and trace other components that resemble but are not pear, apple, strawberry, grape, or

other fruits, because the sweetness and sourness of those natural fruits is not dependent on artificial

DL-Malic Acid. See 21 C.F.R. § 184.1069; FAC ¶¶ 17-45. Therefore, Plaintiff has properly alleged



                                                   8
    Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 9 of 19 PageID #:194




that Defendants violated the FFDCA and the IFDCA when they did not properly label their

products as artificially flavored. Plaintiff has also properly alleged that Defendants violated the

ICFA, committed common law fraud, were unjustly enriched, and breached express warranties, by

labeling their products with the affirmative misrepresentation that those products contained no

artificial flavors. See 21 C.F.R. § 101.22(i)(2); 815 ILCS 505/1; FAC ¶¶ 9-56.

       C.      THE TOTALITY OF THE INFORMATION AVAILABLE TO PLAINTIFF
               SHOWS THAT A REASONABLE CONSUMER COULD BE DECIEVED
               BY DEFENDANTS’ LABELS.

       The “reasonable consumer” standard requires that a plaintiff allege conduct that could

deceive a reasonable consumer. In re: 100% Grated Parmesan Cheese Mktg. & Sales Practices

Litig., 275 F. Supp. 3d 910, 920-21 (N.D. Ill. 2017), citing Phillips v. DePaul Univ., 19 N.E.3d

1019, 1031 (Ill. App. 2014). Under this standard, the “allegedly deceptive act must be looked upon

in light of the totality of the information made available to the plaintiff.” Davis v. G.N. Mortg.

Corp., 396 F.3d 869, 884 (7th Cir. 2005).

       In this case, Plaintiff has properly alleged that a reasonable consumer could have been

deceived by Defendants’ conduct because Defendants affirmatively label their products as

containing “No artificial flavors,” when in fact the characterizing flavors of Defendants’ products

are artificial DL-Malic Acid, sugar, and other components that resemble but are not apple, pear,

strawberry, grape, or other fruits. See Exhibit 2; Exhibit 3, which includes a chart of the

concentrations of Malic Acid in various fruits; FAC ¶¶ 17-26, 45.

       Plaintiff would not have been able to understand that Defendants’ products contained

artificial flavoring without an advanced understanding of organic chemistry, and without

performing a chemical analysis on the products. FAC ¶ 47. To understand that Defendants’ fruit-

flavored products are artificially flavored, consumers would need to understand the following: (1)



                                                9
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 10 of 19 PageID #:195




the Malic Acid in Defendants’ products is artificial DL-Malic Acid; and (2) fruit flavors are heavily

dependent on the ratio of L-Malic Acid and sugar naturally found in fruits. See Exhibit 2; Exhibit

3, which includes a chart of the concentrations of Malic Acid in various fruits; Exhibit 4, which

includes a chart of the concentrations of Malic Acid in various fruits; FAC ¶¶ 17-26.

       The totality of the information available to Plaintiff, as alleged in the FAC, shows that

Defendants misled their customers by claiming that the pear, apple, grape, strawberry, or other

fruits constituting the characterizing flavors of their products are not artificial. FAC ¶¶ 17-45.

Despite the “No artificial flavors” statements on Defendants’ packages, the taste sensations created

by their products are not from the natural characterizing fruit flavors they claim. FAC ¶¶ 17-45.

Rather, Plaintiff has alleged that the sweet and sour taste sensations experienced by consumers of

Defendants’ products are created by a combination of artificial DL-Malic Acid, sugar, and other

components that resemble but are not pear, apple, grape, strawberry, or other fruits. See FAC ¶¶

17-26. D-Malic Acid does not exist naturally in fruits; therefore, any fruit flavor containing D-

Malic Acid is artificial. See 21 C.F.R. § 184.1069; FAC ¶ 20. Furthermore, it bears repeating that

all of these issues are issues of fact to be decided by the trier of fact, and inappropriate for

Defendants to raise in a motion to dismiss.

       Defendants raise five main points in support of their erroneous contention that Plaintiff’s

FAC does not plausibly allege that the products’ labels are misleading to a reasonable consumer.

First, Defendants claim that the allegations in the FAC support a finding that Malic Acid is being

used as a flavor enhancer. Defendants’ MTD, at p. 6. As explained above, whether Malic Acid can

be categorized as a flavor enhancer or any other additive does not matter. The applicable FFDCA

regulation defines “flavor enhancers” as “Substances added to supplement, enhance, or modify the

original taste and/or aroma of a food, without imparting a characteristic taste or aroma of its own.”



                                                 10
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 11 of 19 PageID #:196




21 C.F.R. § 170.3(o)(11); FAC ¶ 36. No part of that definition declares that the use of artificial

“flavor enhancers” would not or could not “modify the original taste and/or aroma of a food” so

that the flavor of that food would be considered artificial. See Id. In other words, no part of the

FFDCA regulations state that because Malic Acid could in some circumstances be considered a

flavor enhancer, that it cannot also make the characterizing fruit flavors of Defendants’ products

artificial. Whether one considers Malic Acid to be a flavor enhancer or a flavor, artificial DL-

Malic Acid in Defendants’ products makes the characterizing fruit flavors of those products

artificial. FAC ¶¶ 36-39.

       Second, Defendants argue that Malic Acid functions as a pH control agent because they

listed Malic Acid as a stand-alone ingredient on their products’ packaging as permitted by FDA

regulations. Defendants’ MTD, at p. 7. However, the conclusion of Defendants’ argument is

factually impossible. See Exhibit 2; FAC ¶¶ 17-26. It does not matter what the FDA approves or

does not approve regarding labeling of pH control agents. Neither Defendants nor the FDA

regulations control how molecules function and how specialized receptor cells in consumers’

mouths detect chemicals. Defendants may claim that DL-Malic Acid is only balancing the pH of

their products, but as the FAC explains in detail, Malic Acid is fundamental to the sweetness and

tartness of fruit flavors. See FAC ¶¶ 17-26.

       Furthermore, the FFDCA regulation defining the term “pH control agent” states, in its

entirety, “pH control agents: Substances added to change or maintain active acidity or basicity

including buffers, acids, alkalis, and neutralizing agents.” 21 C.F.R. § 170.3(o)(23); FAC ¶ 37. No

part of that definition declares that the use of artificial “pH control agents” would not or could not

change the original taste of a food so that the original flavor of that food would be considered

artificial. See Id. In other words, no part of the FFDCA regulations state that because Malic Acid



                                                 11
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 12 of 19 PageID #:197




could be considered a pH control agent, it cannot also make the characterizing fruit flavors of

Defendants’ products artificial. See Id. Therefore, whether or not Malic Acid can be a pH control

agent, plaintiff has properly alleged that the artificial DL-Malic Acid in Defendants’ products

renders the characterizing fruit flavors of their products artificial. FAC ¶¶ 36-39.

       Third, Defendants argue that Plaintiff’s claims about the function of Malic Acid in fruit

flavors are wrong because FDA regulations permit Malic Acid in foods that may only contain

natural flavoring. Defendant’s MTD, at p. 8. Defendants’ argument is scientifically inaccurate and

misrepresents the allegations in Plaintiff’s FAC, in that Defendants refer to Malic Acid generally

as an approved ingredient. Defendant’s MTD, at p. 8. Malic Acid can refer to pure natural L-Malic

acid or to artificial DL-Malic Acid. 21 C.F.R. § 184.1069; FAC ¶ 20. If Defendants added only

natural L-Malic Acid to their products, this dispute would not exist, because L-Malic Acid is

natural. Id. Likewise, any use of pure, natural L-Malic Acid by any company in any food does not

violate FFDCA regulations regarding the labeling of natural flavors and would not constitute a

misrepresentation under the ICFA. See 21 C.F.R § 101.22(a)(1); FAC ¶¶ 27-35. But that is not

what Plaintiff is alleging here.

       Defendants use of mayonnaise and French dressing as examples are poignant illustrations

of why Defendants’ arguments fail and why their MTD should be denied. Defendant’s MTD, at p.

8. The main acidifying flavor ingredient of mayonnaise and French dressing is primarily vinegar

(Acetic Acid). See 21 C.F.R. § 169.140(b)(1); 21 C.F.R. § 169.115(b)(1). Meanwhile, either the

main or second most important acidifying flavor ingredient of apples, pears, strawberries, grapes,

or other fruits is Malic Acid. See Exhibit 3; Exhibit 4; FAC ¶ ¶ 17-45. As alleged in the FAC, DL-

Malic Acid, under certain circumstances that are not present in this case, could function as a flavor

enhancer or pH control agent, such as when Malic Acid is not a core component of the natural



                                                 12
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 13 of 19 PageID #:198




flavor of the food. FAC ⁋ 38. Plaintiff alleges that Defendants’ use of artificial DL-Malic Acid

changes the fundamental flavors of Defendants’ products because the characterizing flavors of

Defendants’ products are fruit. See Exhibit 4; FAC ¶ 39.

       Fourth, Defendants argue that their alleged violations of the FFDCA and the IFDCA do

not constitute unlawful practices within the meaning of the ICFA. Defendant’s MTD, at p. 9.

Plaintiff alleged in his FAC that Defendants violated the ICFA when they affirmatively stated on

their products’ packaging that those products contained “No Artificial Flavors”. See 815 ILCS

505/2. Plaintiff alleges that by making the representation that their products contain no artificial

flavors, Defendants made false promises, misrepresentations, concealments, suppressions, and

omissions of material facts, with the intent that Plaintiff rely upon said false promises,

misrepresentations, concealments, suppressions, and omissions of material facts. FAC ¶ 77.

Plaintiff alleged that Defendants employ professional chemists to create the chemical flavor

formulas of Defendants’ products. FAC ¶ 54. Plaintiff also alleged that therefore, Defendants

through their employees, knew or should have known that DL-Malic Acid is not naturally

occurring, and that by adding DL-Malic Acid to their products, the natural flavoring of those

products would be fundamentally changed. FAC ¶ 54. Defendants’ alleged violations of the

FFDCA and the IFDCA form the basis of the alleged misrepresentations that Plaintiff claims

violate the ICFA – that the products contain “No artificial flavors.” FAC ¶ 44.

       Finally, Defendants’ argue that no reasonable consumer would interpret the term “flavors”

on the fruit snacks to encompass Malic Acid. Defendant’s MTD, at p. 11. Defendant cites Hu v.

Herr Foods, Inc., 251 F. Supp. 3d 813 (E.D. Pa. 2017), in an attempt to compare the claims raised

in Plaintiff’s FAC to the claims raise by the plaintiff in the Hu case. However, Hu is distinguishable

from this case. The plaintiff in Hu asserted claims for violations of New York’s consumer



                                                 13
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 14 of 19 PageID #:199




protection laws by alleging the statement “No Preservatives Added” on various products’ labels

was false, because the products contained citric acid. 251 F. Supp. 3d at 816–17. The Hu complaint

contained a series of generalized assertions about citric acid’s potential use as a preservative but

did not plead any facts to show that citric acid functioned as a preservative in the defendant’s

products. Id. at 821–22. In contrast, the FAC in this case alleges in extensive detail how Malic

Acid functions in fruit flavors and therefore must function in Defendants’ fruit flavored products.

FAC ⁋⁋ 17-45. Based on the allegations in Plaintiff’s FAC, it is factually impossible for DL-Malic

Acid to not fundamentally alter the original fruit flavors of Defendants’ products, regardless of the

function Defendants’ claim that Malic Acid could serve. FAC ⁋⁋ 17-45. No reasonable consumer

would interpret the term “flavors” on the packaging of Defendants’ fruit flavored products to

exclude the core components of those fruit flavors, which includes Malic Acid. See FAC ⁋⁋ 17-

45. If a layperson read and understood the chemistry explained in the FAC, he or she should

immediately understand that Defendants’ “No artificial flavors” statements on their labels are

fraudulent.

       D.      PLAINTIFF’S COMMON LAW FRAUD, UNJUST ENRICHMENT, AND
               BREACH OF EXPRESS WARRANTY CLAIMS ARE SUFFICIENTLY
               PLED.

       The FAC alleges in extensive detail how Malic Acid functions in fruit flavors and therefore

must function in Defendants’ fruit flavored products. FAC ⁋⁋ 17-45. Based on the allegations in

the FAC it is factually impossible for DL-Malic Acid not to fundamentally alter the original fruit

flavors of Defendants’ products, regardless of the function Defendants’ claim that Malic Acid

could serve. FAC ⁋⁋ 17-45. Therefore, as alleged in the FAC, Defendants’ labels claiming their

products contain “no artificial flavors” are fraudulent and misleading to a reasonable consumer.

FAC ⁋⁋ 17-56. Plaintiff’s common law fraud claims do not fail because, as alleged in the FAC,



                                                 14
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 15 of 19 PageID #:200




Defendants’ representations that the Products contain no artificial flavors constitute

misrepresentations of material fact, and Plaintiff relied on those misrepresentations, suffering

injuries as a result. FAC ⁋⁋ 77, 85, 86.

       Plaintiff’s unjust enrichment claims likewise do not fail. As alleged in the FAC, Defendants

have been unjustly enriched by retaining the revenues derived from Plaintiff’s purchase of the

products based on the false statements that the products contain no artificial flavors. FAC ⁋ 89.

Plaintiff’s breach of express warranty claims also do not fail. As alleged in the FAC, the products

contain artificial flavors, which does not conform to the express warranties Defendants made to

Plaintiff that the products supposedly contain no artificial flavors. FAC ⁋ 96.

       E.      PLAINTIFF’S CLAIMS ARE NOT PREEMPTED.

       Under the FFDCA, an artificial flavor is defined as “any substance, the function of which

is to impart taste, which is not derived from a spice, fruit or fruit juice, vegetable or vegetable

juice, edible yeast, herb, bark, bud, root, leaf or similar plant material, meat, fish, poultry, eggs,

dairy products, or fermentation products thereof.” 21 C.F.R § 101.22(a)(1); FAC ¶ 31. If food

products contain any artificial flavor that simulates, resembles or reinforces the characterizing

flavor, the name of the characterizing flavor “shall be accompanied by the word(s) ‘artificial’ or

‘artificially flavored’… e.g., ‘artificial vanilla’, ‘artificially flavored strawberry’, or ‘grape

artificially flavored.’” 21 C.F.R. § 101.22(i)(2); FAC ¶ 42.

       The FAC makes no claims and imposes no obligations inconsistent with the FFDCA

regulations. As alleged in the FAC, Defendants’ products contain artificial DL-Malic Acid, which

in turn makes the characterizing fruit flavors of Defendants’ products artificial. FAC ⁋ 12. The

flavors of apples, grapes, pears, strawberries, and other fruits are a combination of sugars, natural

L-Malic Acid, lipids, and a blend of volatile compounds. See Exhibit 2. The characterizing flavors



                                                 15
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 16 of 19 PageID #:201




of Defendants’ products are an engineered combination of artificial DL-Malic Acid, sugar, and

trace other components that resemble but are not pear, apple, grape, strawberry, or other fruits,

because no fruit on earth contains artificial DL-Malic Acid. See 21 C.F.R. § 184.1069; Exhibit 2;

FAC ¶¶ 17-45. The obligation Plaintiff seeks to impose on Defendants, as alleged in the FAC, is

that because their food products contain the above-described artificially engineered combination

of components resembling fruit flavors, Defendants must not label those products as containing

“No artificial flavors.” See 21 C.F.R. § 101.22(i)(2); FAC ¶¶ 17-45.

       F.      PLAINTIFF HAS STANDING TO REQUEST AN INJUNCTION.

       A Plaintiff may sufficiently plead the likelihood of recurring economic injury required for

injunctive relief, where he or she alleges that the deceptive advertising is “company-wide,

pervasive, and continuous.” Le v. Kohls Dep't Stores, Inc., 160 F. Supp. 3d 1096, 1109 (E.D. Wis.

2016); Muir v. NBTY, Inc., No. 15 C 9835, 2016 WL 5234596, at *10 (N.D. Ill. Sept. 22, 2016)

(holding that a Plaintiff in a consumer products class action could seek injunctive relief where the

plaintiff was able to show that the defendant’s fraudulent conduct was ongoing).

       In this case, Plaintiff has clearly alleged a violation of the ICFA. FAC ¶¶ 9-56. Plaintiff’s

claims are not based solely on conjecture. If any member of the public goes to a grocery store

today, he or she can buy the products alleged in the FAC with packaging that contains the claims

that they are free from artificial flavors. Until Defendants conduct is stopped, every single time a

consumer buys one of Defendants’ fraudulently labeled products, he or she could be deceived.

FAC ⁋⁋ 9-56. Plaintiff has alleged that Defendants’ expressly misleading statements violate the

ICFA. FAC ⁋⁋ 74-80. The continuing harm warranting a permanent injunction in this case is that

Defendants are continuing to mispresent to anyone who reads their products’ packaging that those

products contain no artificial flavors. FAC ⁋⁋ 9-56.



                                                16
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 17 of 19 PageID #:202




       G.      SHOULD THE COURT GRANT DEFENDANTS’ MOTION TO DISMISS,
               PLAINTIFF SHOULD BE GIVEN THE OPPORTUNITY TO AMEND HIS
               COMPLAINT.

       Fed. R. Civ. P. 15(a)(2) states that “[t]he Court should freely give leave [to amend a

pleading] when justice so requires.” Leave to file an amended complaint should be granted so long

as is it not sought for reasons such as undue delay, bad faith or dilatory motive on the part of the

movant, undue prejudice to the opposing party by virtue of the allowance of the amendment, [or]

futility of amendment. McDaniel v. Loyola Univ. Med. Ctr., 317 F.R.D. 72, 76 (N.D. Ill. 2016),

quoting Barry Aviation, Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d 682, 687 (7th Cir.

2004). See also Patrick v. City of Chicago, 103 F.Supp.3d 907, 916 (N.D. Ill. 2015); Bogie v.

Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013) (“When a complaint fails to state a claim for relief,

the plaintiff should ordinarily be given an opportunity, at least upon request, to amend the

complaint to correct the problem if possible.”).

       Should the Court feel that certain necessary allegations are lacking from Plaintiff’s FAC

and therefore grant Defendants’ MTD, Plaintiff requests the Court grant Plaintiff leave to file a

Second Amended Complaint to correct any such deficiencies. Justice would require (as stated in

Fed. R. Civ. P. 15(a)(2)) that Plaintiff be granted leave to file a Second Amended Complaint so

that Defendants’ alleged fraudulent conduct in the labeling of its products not be allowed to go

unchecked.

III.   CONCLUSION

       For the reasons explained above, Plaintiff respectfully requests this Court deny

Defendants’ Motion to Dismiss, and all of the arguments contained therein, with prejudice. First,

Defendants’ arguments ask the Court to determine issues of disputed fact, which is inappropriate

for a motion to dismiss. Second, Plaintiff’s FAC explains in detail how Malic Acid functions in



                                                   17
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 18 of 19 PageID #:203




fruits flavors, and how Defendants’ inclusion of artificial DL-Malic Acid in their fruit flavored

products makes those products artificially flavored. Third, the totality of the information available

to Plaintiff shows that a reasonable consumer could be deceived by Defendants’ “No artificial

flavors” misrepresentations. Fourth, Plaintiff’s fraud, unjust enrichment, and breach of warranty

claims do not fail. Defendant’s “No artificial flavors” statements on the products’ packaging are

misrepresentations of material fact upon which Plaintiff relied to his detriment. Said statements

also served to unjustly enrich Defendants and constituted express warranties regarding the

products, which were breached. Finally, Defendants’ arguments that Plaintiff does not have

standing to seek an injunction are erroneous, as Defendants’ conduct will continue to harm

members of the putative class and the general public if allowed to continue.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court deny Defendants’

Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6) with prejudice,

order Defendants to file an Answer to Plaintiff’s First Amended Complaint, and award such other

relief as the Court deems appropriate under the circumstances. In the alternative, Plaintiff requests

the Court grant him leave to file a Second Amended Complaint to correct any deficiencies in his

First Amended Complaint.

                                              RESPECFULLY SUBMITTED,

                                              DAVID HAYES

                                              By:     /s/ Todd M. Friedman
                                                      Attorney for Plaintiff
                                                      Illinois Attorney No. 6276496
                                                      Law Offices of Todd M. Friedman, P.C.
                                                      21550 Oxnard Street, Suite 780
                                                      Woodland Hills, California 91367
                                                      Phone: (323) 306-4234
                                                      Fax: (866) 633-0228
                                                      tfriedman@toddflaw.com

                                                 18
   Case: 1:19-cv-05626 Document #: 29 Filed: 12/12/19 Page 19 of 19 PageID #:204




                                                     /s/ David B. Levin
                                                     Attorney for Plaintiff
                                                     Illinois Attorney No. 6212141
                                                     Law Offices of Todd M. Friedman, P.C.
                                                     333 Skokie Blvd., Suite 103
                                                     Northbrook, Illinois 60062
                                                     Phone: (224) 218-0882
                                                     Fax: (866) 633-0228
                                                     dlevin@toddflaw.com

                                                     /s/ Steven G. Perry
                                                     Attorney for Plaintiff
                                                     Illinois Attorney No. 6330283
                                                     Law Offices of Todd M. Friedman, P.C.
                                                     333 Skokie Blvd., Suite 103
                                                     Northbrook, Illinois 60062
                                                     Phone: (224) 218-0875
                                                     Fax: (866) 633-0228
                                                     sperry@toddflaw.com



                                CERTIFICATE OF SERVICE

           I hereby certify that, on December 12, 2019, a copy of the foregoing Response to

Defendants’ Motion to Dismiss was filed electronically. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt.


                                                      /s/ Todd M. Friedman
                                                      Attorney for Plaintiff




                                                19
